DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits for application 17/395,671.  Claims 1-20 are currently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/6/2021 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,110,926. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of Claims 1-7, 10-17 and 20 of the instant application are fully contained by Claims 1-5 of US 11,110,926 (‘926) as follows:
Claim 1: fully contained by Claim 1 of ‘926;
Claim 2: fully contained by Claim 2 of ‘926;
Claim 3: fully contained by Claim 3 of ‘926;
Claim 4: fully contained by Claim 4 of ‘926;
Claim 5: fully contained by Claim 5 of ‘926;
Claim 6: fully contained by Claim 1 of ‘926;
Claim 7: fully contained by Claim 1 of ‘926;
Claim 10: fully contained by Claims 1 and 2 of ‘926;
Claim 11: fully contained by Claim 1 of ‘926;
Claim 12: fully contained by Claim 2 of ‘926;
Claim 13: fully contained by Claim 3 of ‘926;
Claim 14: fully contained by Claim 4 of ‘926;
Claim 15: fully contained by Claim 5 of ‘926;
Claim 16: fully contained by Claim 1 of ‘926;
Claim 17: fully contained by Claim 1 of ‘926; and
Claim 20: fully contained by Claim 1 of ‘926.

Allowable Subject Matter
Claims 8, 9, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-7, 10-17 and 20 would be allowable if the double patenting rejection above is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor render obvious a braking force controller comprising a processor programmed to correct, based on the calculated target jerk and the estimated increment of the braking force, a negative jerk generated when the second actuator unit generates the braking force, such that when the increment of the braking force due to the prescribed factor is larger than a prescribed value, an absolute value of the negative jerk decreases, in combination with the other elements required by independent claim 1.
The prior art does not disclose nor render obvious a method of controlling a braking force of a vehicle including correcting, based on the calculated target jerk and the estimated increment of the braking force, a negative jerk generated when the second actuator unit generates the braking force, such that when the increment of the braking force due to the prescribed factor is larger than a prescribed value, an absolute value of the negative jerk decreases, in combination with the other method steps required by independent claim 11.
The prior art does not disclose nor render obvious a non-transitory computer readable storage medium storing computer-executable instructions causing a processor of a braking force controller of a vehicle to execute processes including correcting, based on the calculated target jerk and the estimated increment of the braking force, a negative jerk generated when a second actuator unit generates the braking force, such that when the increment of the braking force due to the prescribed factor is larger than a prescribed value, an absolute value of the negative jerk decreases, in combination with the other elements required by independent claim 20.
ZHAO et al. (US 2018/0202545 A1) and MORIMURA (US 2012/0109480 A1), being the closest prior art, disclose vehicle control devices that include an anti-jerk braking control scheme (see ZHAO et al., paragraphs [0034], [0039], [0045]; MORIMURA paragraphs [0028], [0037], [0040]).  However, the references fail to disclose the above mentioned limitations that deal with correcting a negative jerk in a specific manner such that an absolute value of the negative jerk decreases. One of ordinary skill in the art would have no rationale, absent hindsight, to modify the prior art to derive the claimed invention since the above mentioned limitations, in combination with the other claim limitations, are considered new and nonobvious improvements over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BOOKS et al. (US 2021/0403006 A1) discloses a vehicle dynamic response management system (see ABSTRACT).
ROLAND (US 11,345,352) discloses a drivetrain control method (see ABSTRACT).
DAS et al. (US 11,084,472) discloses a method for jerk-free stopping in a vehicle (see ABSTRACT).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655